Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

by and among

VERIZON INFORMATION TECHNOLOGIES LLC

and

IDEARC MEDIA CORP.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

Transition Services Agreement (this “Agreement”), dated as of November 17, 2006,
by and among Verizon Information Technologies LLC (“Supplier”) and Idearc Media
Corp. (“SpinCo”).

RECITALS

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows.

ARTICLE I

DEFINITIONS

Capitalized terms used in this Agreement but not defined herein shall have the
meanings given them in the Distribution Agreement. Other capitalized terms, as
used herein, have the meanings set forth below or elsewhere in this Agreement.

“Accessed Information” means information in the possession of Supplier or its
Affiliates (other than information that is provided by SpinCo) that is accessed
by, or otherwise made available to, SpinCo, its employees or contractors in
connection with the Transition Services to be provided hereunder (whether or not
such information was intended to be accessed by or made available to SpinCo).

“Agreement” has the meaning set forth in the preamble hereto.

“Change” has the meaning set forth in Section 3.2(b) hereto.

“Change of Control” means (i) any transaction or series of transactions in which
any person or group (within the meaning of Rule 13d-5 under the Securities
Exchange Act and Sections 13(d) and 14(d) of the Securities Exchange Act) that
is a direct or indirect “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act), acquires by way of a stock issuance, stock purchase,
tender offer, merger, consolidation or other business combination or otherwise,
greater than 50% of the total voting power entitled to vote in the election of
directors of SpinCo, (ii) any merger, consolidation, reorganization or other
business combination with a Person in which SpinCo does not survive, (iii) any
merger, consolidation, reorganization or other business combination in which
SpinCo survives, but the shares of common stock outstanding of SpinCo or its
ultimate controlling Affiliate immediately prior to such merger, consolidation,
reorganization or other business combination represent 50% or less of the voting
power of SpinCo after such merger, consolidation, reorganization or other
business combination



--------------------------------------------------------------------------------

and (iv) any transaction or series of transactions in which assets comprising
more than 50% of the total assets of SpinCo and its Subsidiaries (in value) are
sold to another Person.

“Change Request” has the meaning set forth in Section 3.2(b) hereto.

“Conforming Change” has the meaning set forth in Section 3.2(a) hereto.

“Distribution Agreement” means that distribution agreement dated as of November
13, 2006 by and between Verizon Communications Inc. and Idearc Inc., as amended
from time to time.

“Fixed Monthly Service Fee” has the meaning set forth in Section 2.1(a) hereto.

“Force Majeure Event” has the meaning set forth in Section 21.14 hereto.

“Initial Payment” has the meaning set forth in Section 5.2(a) hereto.

“Schedules” has the meaning set forth in Section 2.1 hereof.

“Service Fee” has the meaning set forth in Section 2.5 hereto.

“Service Modification” has the meaning set forth in Section 3.2(b) hereto.

“Single Point of Contact” has the meaning set forth in Section 10.1 hereto.

“Special Services” has the meaning set forth in Section 2.3 hereto.

“Special Services Fees” has the meaning set forth in Section 2.3 hereto.

“Supplier” has the meaning set forth in the preamble hereto.

“Supplier License Fees” has the meaning set forth in Section 2.2 hereto.

“SpinCo” has the meaning set forth in the preamble hereto.

“Third Party Vendor Costs” has the meaning set forth in Section 2.2 hereto.

“Transition Service” has the meaning set forth in Section 2.1 hereto.

“Unit Based Service Fee” has the meaning set forth in Section 2.1 hereto.

“Verizon” means Verizon Communications Inc. and its Affiliates (for the
avoidance of doubt, neither SpincCo nor its subsidiaries shall be deemed to be
Affiliates of Verizon Communications Inc.)

 

2



--------------------------------------------------------------------------------

ARTICLE II

TRANSITION SERVICES

2.1. Transition Services and Fees. Following the Closing, and subject to the
terms and conditions hereof, Supplier shall arrange for, procure, aggregate and
otherwise cause its Affiliates and their employees and agents to provide to
SpinCo and its Affiliates for use in the Spinco Business during the term hereof,
the services listed on the schedules (the “Schedules”) attached hereto and made
a part hereof (collectively, the “Transition Services” and each service, a
“Transition Service”). The Schedules include, for each Transition Service, (i) a
description of the service (or group of related services) to be performed,
(ii) significant performance requirements of Supplier or its Affiliates and
SpinCo and other special terms and conditions relating directly to the services
to be performed, and (iii) the base service fee or methodology to calculate the
base service fee to be paid to Supplier, including monthly fixed payments (a
“Fixed Monthly Service Fee”) or per unit fees or costs (a “Unit Based Service
Fee”) as applicable. In the event of a conflict between the express terms and
conditions of a Schedule and the terms and conditions of this Agreement
(excluding for this purpose the Schedules), the express terms and conditions of
the Schedules will control.

2.2. Third Party Vendor Costs. In order to provide the Transition Services, the
parties acknowledge and agree that it may be necessary for Supplier to pay third
party suppliers or vendors incremental or other costs and expenses or new costs
or expenses incidental to Supplier’s providing transition support for SpinCo,
including without limitation, programming fees, Taxes, maintenance fees,
initiation and set up costs and license fees and costs associated with any third
party intellectual property (such fees, the “Supplier License Fees” and
collectively with all other amounts referred to in this Section 2.2, the “Third
Party Vendor Costs”). Such amounts shall be included in the amounts payable to
Supplier pursuant to Article V.

2.3. Special Services Fees. SpinCo may request that Supplier or its Affiliates
participate in meetings, telephone calls, training or other consultations beyond
what is expressly provided for in the Schedules and which may be (a) necessary
for Supplier and its Affiliates or SpinCo to perform their requirements as
described in the Schedules, (b) desirable to SpinCo in order to perform its
requirements described in the Schedules or (c) desirable to SpinCo in connection
with the usage of the Verizon Proprietary Software (all such services in
clauses, the “Special Services”). Supplier and its Affiliates shall provide
reasonable services as requested following the Closing until the end of the term
of this Agreement, at the rate of $89 per hour (such fees for Special Services
the “Special Services Fees”)

In addition to any amounts payable pursuant to the preceding paragraph, SpinCo
shall reimburse the Supplier for all reasonable out-of-pocket travel related
costs (which shall

 

3



--------------------------------------------------------------------------------

be incurred in accordance with Supplier’s travel and expense policies) in
connection with providing any Special Services hereunder.

2.4. Service Fee. Supplier shall administer this Agreement with respect to the
delivery of Transition Services. As more fully described in Article X and
subject to specific arrangements set forth in the Schedules, Supplier will
coordinate all communications, questions and problem resolution with respect to
all Transition Services. SpinCo shall pay Supplier for Unit Based Service Fees,
Special Service Fees, Fixed Monthly Service Fees and Third Party Vendor Costs ,
as applicable, for each Transition Service as hereinafter described in Article V
(collectively, the “Service Fee”). Without limiting the obligation of SpinCo
under Article V, Supplier shall be responsible to pay its Affiliates for any
Transition Services or Special Services provided and third party vendors for
Third Party Vendor Costs. The Service Fee is exclusive of any Taxes.

2.5. Performance by SpinCo. SpinCo agrees to perform in a timely fashion those
tasks, and to provide the personnel, facilities and accurate information, as are
expressly set forth in the Schedules. In addition, SpinCo agrees to use
commercially reasonable efforts to cooperate with Supplier and its Affiliates,
and to perform in a timely fashion, those additional commercially reasonable
tasks directly related to the Transition Services which Supplier may request.

ARTICLE III

SCOPE OF SERVICES; CHANGES

3.1. General Scope. Transition Services include only services and functions as
were provided to support the domestic operations of Verizon Information Services
Inc. and its subsidiaries (collectively, “VIS”), as applicable, on the date
immediately prior to the Closing Date, unless the service descriptions on the
Schedules specifically indicate otherwise. Unless specifically set forth on the
Schedules or specifically allowed or agreed pursuant to the provisions hereof,
neither Supplier nor its Affiliates will provide any additional, modified,
general or customized services.

3.2. Changes in Scope.

(a) The parties acknowledge and agree that Supplier and its Affiliates shall
initially provide the Transition Services utilizing systems and databases used
to support the domestic operations and business of VIS immediately prior to the
Closing Date and will generally adhere to the policies, practices and
methodologies used to support the domestic operations and business of VIS
immediately prior to the Closing Date, except for those policies, practices and
methodologies that Supplier determines are no longer applicable due to the fact
that SpinCo is no longer an affiliate of Verizon. During the term of this
Agreement, Supplier may at any time modify the Transition Services, as necessary
or desirable, to allow for continued or conforming use of the then-existing
systems and databases and to allow for continued or conforming adherence to the
then-existing policies, practices and

 

4



--------------------------------------------------------------------------------

methodologies, which Supplier or its Affiliates then use to provide similar
services to Supplier’s Affiliates (each, a “Conforming Change”), provided that
the Conforming Change complies with applicable Law and Spinco shall not be
charged for any additional costs in connection with the implementation of such
Conforming Change. Prior to the implementation of a Conforming Change, Supplier
will provide SpinCo with written notice of such change.

(b) During the term, in addition to the Conforming Changes, the parties may, in
accordance with the procedures specified in this Article III, (i) mutually agree
in writing to modify the terms and conditions relating to any of the Transition
Services (a “Service Modification”) or (ii) mutually agree in writing upon the
terms and conditions relating to the provision of services that are in addition
to any Transition Services (an “Additional Service”). In the event either of the
parties desires a Service Modification or an Additional Service (in each case, a
“Change”), the party requesting the Change shall deliver a written description
of the proposed Change (each, a “Change Request”) to the other party’s Single
Point of Contact (as defined in Article X).

(c) All Change Requests by either party must be consented to by the other
party’s Single Point of Contact in writing before either party has any
obligation with respect to the proposed Change. Either party may decline to
consent to any Change Request for any reason in its sole discretion.

(d) If a Conforming Change occurs or a Change Request is approved in accordance
with this Article III, the definition of Transition Services and The Schedules
will be deemed amended to reflect the implementation of the Conforming Change or
Change Request as well as any other terms and conditions agreed upon by the
parties in writing.

ARTICLE IV

INTELLECTUAL PROPERTY; ACCESS TO INFORMATION

4.1. Third Party Intellectual Property. SpinCo understands that certain rights
and licenses to use third party intellectual property are required to provide
Transition Services, and that, except as specifically contemplated by the
Intellectual Property Agreement, SpinCo shall not be entitled to have possession
of or use the Company’s or its Subsidiaries’ third party intellectual property
after Closing unless SpinCo or its Affiliates have separate licenses from the
third parties. Supplier’s obligations hereunder to provide Transition Services
that require third party intellectual property are subject to such third party
granting Supplier a valid and enforceable license (or waiving the requirement to
obtain a license) to use its intellectual property for the purposes described in
the Agreement. Supplier will use its commercially reasonable efforts (without
any obligation to make any payments except to the extent reimbursed hereunder)
to obtain such licenses or waivers, or if such licenses or waivers cannot be
obtained, to attempt to provide such Transition Services in a manner that does
not cause it or SpinCo to infringe on such third party’s rights (so long as

 

5



--------------------------------------------------------------------------------

such other manner does not disrupt Supplier’s operations or cause it to incur
any cost that will not be reimbursed hereunder).

4.2. Confidential Information/Publicity

(a) Confidential Information means information that is disclosed or made
available by or on behalf of a Party hereto or its Affiliates ( collectively the
“Disclosing Party”) to the other Party (together with its directors, officers,
employees and authorized contractors, the “Receiving Party”) in connection with
either Party’s performance of its obligations and duties or exercise of its
rights pursuant to this Agreement. Confidential Information may be disclosed in
written or other tangible form (including on magnetic media) or by oral, visual
or other means.

(b) Confidential Information does not include any information which:

(i) prior to, at, or after Receiving Party’s receipt, is published or becomes
otherwise known by or available to the public through no act or omission by
Receiving Party in violation hereof or other wrongful act;

(ii) is provided to Receiving Party without restriction by a person or entity
(other than Disclosing Party) who has a bona fide right to make such information
available without restriction;

(iii) is independently developed by or on behalf of Receiving Party without use
of the Confidential Information of Disclosing Party; or

(iv) is made available to the Receiving Party pursuant to the terms of other
commercial agreements entered into by Verizon, on the one hand and SpinCo, on
the other.

For the avoidance of doubt, (X) Accessed Information, (Y) information in any
form, that is received or learned by SpinCo (as a result of the receipt of
services hereunder) regarding Verizon’s employees, Verizon’s customers or
potential customers, whether in personally identifiable for or not, and
(Z) Verizon “CPNI” (as that term is or may subsequently be defined in the
Communications Act of 1934, as amended (the “Act”) shall be deemed to be
Supplier Confidential Information. In addition to any restrictions under this
Agreement SpinCo’s access to, and use of Verizon CPNI shall be subject to the
requirements and restrictions on use contained in the Act.

4.3. During the term of this Agreement and for a period of three (3) years from
the date of its expiration or termination or the expiration or termination of
all extensions thereto (and for an indefinite period as to Verizon CPNI),, the
Receiving Party agrees to maintain in strict confidence all Confidential
Information.

 

6



--------------------------------------------------------------------------------

4.4. Receiving Party will use the Confidential Information only for the specific
purposes set forth in the Schedules attached to this Agreement. Receiving Party
will not, without obtaining Disclosing Party’s prior written consent, use a
Disclosing Party’s Confidential Information for the marketing of services to the
Disclosing Party or its Affiliates, nor will Receiving Party use the Disclosing
Party’s Confidential Information in order to contact Disclosing Party’s
customers or employees (other than in connection with contractual relationships
between the Parties) without obtaining the Disclosing Party’s prior written
consent. The Receiving Party will use, and will take reasonable steps to arrange
for other persons authorized to receive the Disclosing Party’s Confidential
Information to use, the same degree of care to protect the Disclosing Party’s
Confidential Information as it uses to protect its own confidential information,
but in no event less than a reasonable degree of care. Notwithstanding any
provision in this agreement to the contrary, neither Party nor any of its
respective Affiliates shall intercept, collect, retain or otherwise use the
content of any Confidential Information except as is reasonably necessary to
carry out the terms of this Agreement, is otherwise permitted by this Agreement,
or pursuant to a valid order of a judicial or other competent authority.

4.5. Except as expressly provided in this Agreement, a Receiving Party shall not
have any rights of use or ownership in the Confidential Information. The
Disclosing Party makes no representation and warranty as to accuracy or
completeness of any Confidential Information, all of which is provided on an “as
is” basis. Except as expressly provided in this Agreement, all Confidential
Information of a Disclosing Party shall remain the property of such Disclosing
Party and shall either be returned by the Receiving Party to the Disclosing
Party or destroyed upon request of the Disclosing Party. Upon such request, any
abstracts, notes, memoranda or other documents containing any Confidential
Information or any description, summary or analysis of any Confidential
Information of the Disclosing Party shall be delivered to the Disclosing Party
by the Receiving Party, or at the option of the Receiving Party, destroyed,
provided that the Receiving Party provides written certification of such
destruction signed by an officer of the Receiving Party upon written request of
Disclosing Party. Notwithstanding any return of Confidential Information, all
Confidential Information, including oral Confidential Information, will continue
to be subject to the provisions of this Agreement. Notwithstanding the
foregoing, a Receiving Party may retain copies of such Confidential Information
in accordance with policies and procedures implemented by such persons in order
to comply with applicable laws, regulations or other legal requirements;
provided however that the provisions of this Agreement limiting use and
disclosure of Confidential Information shall continue to apply, notwithstanding
the expiration of the term of this Agreement, so long as a Receiving Party
retains copies of such Information.

4.6. In the event that a Receiving Party is requested or becomes legally
compelled (by oral questions, interrogatories, requests for information or
documents, subpoena, investigative demand, or similar process) to disclose any
of the Confidential Information, the Receiving Party will promptly provide the
Disclosing Party with notice so

 

7



--------------------------------------------------------------------------------

that the Disclosing Party may seek a protective order or other appropriate
remedy or waive compliance with the provisions of this Agreement. If, in the
absence of a protective order or other remedy or waiver, the Receiving Party is,
in the opinion of its counsel, legally compelled to disclose such Confidential
Information to any tribunal or else stand liable for contempt or suffer other
censure or penalty, the Receiving Party will furnish only that portion of the
Confidential Information which is legally required to be furnished and will
exercise its commercially reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded such Confidential Information.

4.7. Each Party acknowledges that any disclosure or misappropriation of the
other Party’s Confidential Information in violation of this Agreement could
cause irreparable harm, the amount of which may be extremely difficult to
determine, thus potentially making any remedy at law or in damages inadequate.
Each Party agrees that money damages might not be a sufficient remedy for any
breach or threatened breach of this Article IV by a Receiving Party, its
Affiliates or their respective officers, employees or contractors and that the
Disclosing Party shall be entitled, as may be determined by a court of competent
jurisdiction, to specific performance and injunctive or other equitable relief
in the event of any such breach or threatened breach, in addition to all other
remedies available to the Disclosing Party at law or in equity.

4.8. Except as expressly provided for in this Agreement and the Schedules
hereto, the Accessed Information may not be copied, stored in electronic form or
distributed or made available to any persons or parties other than designated
SpinCo employees; provided, however, that SpinCo may provide access to the
Accessed Information to specific contract employees or consultants who (a) are
identified in a writing delivered to Supplier in advance of such access;
(b) have agreed in writing to be bound by all of the use and non-disclosure
obligations and restrictions of this agreement; and (c) will be accessing the
Accessed Information through equipment that is under the supervision and control
of SpinCo. SpinCo will be liable for any breach of the provisions of this
Article IV by its officers, employees or contractors. In the event that SpinCo
becomes aware of an unpermitted third party disclosure of Confidential
Information hereunder, SpinCo shall promptly notify Verizon of such disclosure,
and cooperate in the response and remediation of the disclosure. SpinCo will at
all times comply with the systems access, security and privacy policies
established from time to time by Verizon. SpinCo will adopt an employee code of
conduct, in form and substance reasonably satisfactory to Verizon, which
includes policies governing the safeguarding and use of third-party information.

4.9. In addition to the foregoing, SpinCo acknowledges that there may be
circumstances where in SpinCo or its employees and authorized contractors are
provided with the technical ability to access information in or functions of
systems or databases of Supplier, but which Supplier has not agreed to permit
SpinCo to in fact access to execute. Accordingly, where Supplier has instructed
SpinCo as to the appropriate scope of access to information in Supplier systems
and databases, or the appropriate scope of functions which

 

8



--------------------------------------------------------------------------------

SpinCo may execute, SpinCo acknowledges that it would be a material breach of
this Agreement for SpinCo, its employees or contractors to either access
information or to execute functions in excess of the permission granted by
Supplier. Supplier further reserves the right to implement additional logical or
technical restrictions, or segregation of databases, systems or functions, as it
deems necessary to meet legal, regulatory or contractual obligations of
Supplier, or to adhere to then-current corporate policies, provided however,
that Supplier’s actions under this provision shall not affect Supplier’s
obligations to deliver service as otherwise specified in this Agreement.

ARTICLE V

PAYMENT FOR TRANSITION SERVICES

5.1. Service for First Partial Month and First Full Month and Payment.

(a) Within thirty (30) calendar days after the end of the first full calendar
month of the term of this Agreement, each full month of the term thereafter and
any partial month thereafter, Supplier shall invoice SpinCo in arrears for
(i) the aggregate Unit Based Service Fees, Special Service Fees, the Fixed
Monthly Service Fees and Third Party Vendor Costs covering all Transition
Services provided in the immediately preceding calendar month, or a pro-rata
portion of such fees for any partial month and (ii) any Taxes arising from or
relating to such payments. SpinCo shall pay each such invoice, less any amounts
disputed in writing, within fifteen (15) business days of receipt.

(b) If SpinCo in good faith disputes owing any amount stated on an invoice, it
shall notify Supplier in writing stating the amount of the dispute and giving
the reasons for the dispute. The dispute shall be resolved pursuant to the
provisions of Article XVIII below.

(c) All payments by SpinCo under this Agreement shall be in U.S. dollars by wire
transfer of immediately available funds to Supplier’s designated account. Any
terms or conditions contained in Supplier’s invoices that are inconsistent with
or supplemental to this Agreement are null and void.

5.2. Invoices. All invoices for amounts due under this Agreement on which Taxes
would be due shall indicate the jurisdiction of taxation for such Tax. In
addition, with each invoice, Supplier shall provide SpinCo a reasonably detailed
breakdown of the Third Party Vendor Costs and other charges included on such
invoice, provided that Supplier received such a breakdown from such third
parties.

5.3. Late Payment. All amounts due Supplier under this Agreement that are not
paid within 30 calendar days of their due date (other than any amount which is
properly disputed) shall bear interest at the Applicable Rate from the due date
until paid.

 

9



--------------------------------------------------------------------------------

5.4. Surviving Obligations. Upon early termination of this Agreement, SpinCo
shall be responsible for paying amounts due or owing to Supplier up to the
effective date of such termination. SpinCo’s obligation to reimburse Supplier
for any Third Party Vendor Costs paid by Supplier which may not be cancelled
without penalty, and attributable to the applicable term for the provision of
each of the Transition Services under this Agreement, shall survive such
termination. To the extent any licenses or rights to Third Party Intellectual
Property for which Supplier paid Supplier License Fees are assignable upon any
termination or expiration of this Agreement, Supplier and its Affiliates shall,
upon request, assign such licenses or rights to SpinCo or its designated
Affiliate.

ARTICLE VI

SERVICE LEVEL COMMITMENTS

6.1. General. Supplier and its Affiliates shall devote such time, effort and
resources to the performance of Transition Services, as they deem necessary in
the exercise of their reasonable discretion to provide the Transition Services
specified in the Schedules. Supplier and its Affiliates will perform the
Transition Services (i) in compliance with applicable Law and (ii) with the same
overall standards of quality, efficiency and timeliness as such services are
then being provided by Supplier’s Affiliates to other Affiliates.

ARTICLE VII

PERSONNEL AND SYSTEMS

PROVIDING TRANSITION SERVICES

7.1. Personnel. Supplier and its Affiliates shall have the sole and exclusive
responsibility for selecting and managing their personnel who provide Transition
Services and shall supervise them in connection with the performance of
Transition Services. Such personnel shall be qualified, in the reasonable
opinion of Supplier, for the tasks to which they are assigned. Supplier or its
Affiliates shall pay and be responsible for all wages, salary or other
compensation, taxes, insurance and, except as expressly specified herein or in
any Schedule or separate agreement, other costs and expenses with respect to
such personnel.

7.2. Intellectual Property, Equipment and Systems. Supplier and its Affiliates
shall have the sole and exclusive responsibility and discretion to select and
provide the Intellectual Property, equipment and systems necessary to deliver
the Transition Services, provided, however, that the foregoing shall not affect
the Supplier’s obligation to comply with any specified service level and the
other terms and conditions of this Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII

NON-SOLICITATION OF EMPLOYEES

8.1. No Solicitation by SpinCo. During the term and for a period of one year
from the termination of this Agreement, neither SpinCo nor any of its Affiliates
shall, without the prior written approval of Supplier, directly or indirectly,
solicit any employees of Supplier or any of its Affiliates (other than employees
of SpinCo or its Subsidiaries) who are engaged in or were engaged in providing
Transition Services during the term of this Agreement, to terminate their
relationship with Supplier or any of its Affiliates. The foregoing shall not
apply to individuals hired as a result of a general solicitation (such as a
newspaper, radio or television advertisement) not directed specifically to
employees of Supplier or its Affiliates.

8.2. No Solicitation by Supplier. During the term and for a period of one year
from the termination of this Agreement, neither Supplier nor any of its
Affiliates shall, without the prior written approval of SpinCo, directly or
indirectly, solicit any employees of SpinCo or any of its Affiliates who are
engaged in, or were engaged in, receiving Transition Services during the term of
this Agreement, to terminate their relationship with SpinCo or any of its
Affiliates. The foregoing shall not apply to individuals hired as a result of a
general solicitation (such as a newspaper, radio or television advertisement)
not directed specifically to employees of SpinCo or its Affiliates.

ARTICLE IX

EMPLOYMENT OF CONTRACTORS OR THIRD PARTIES

9.1. Subcontractors. To the extent that Supplier or any of its Affiliates
determines that it is desirable for any reason in their sole discretion,
Supplier may contract with reasonably qualified third parties to provide any or
all Transition Services to SpinCo for the remainder of the term. No third party
shall be provided access to any Confidential Information of SpinCo or any of its
Affiliates unless they are bound by non-disclosure obligations at least as
restrictive as those that apply to disclosure of Supplier’s confidential
information.

9.2. Subcontractor Payments. Supplier shall remain fully responsible for its
performance of this Agreement in accordance with its terms, including any
obligations it performs through third parties, and Supplier shall be solely
responsible for all payments due to third parties; provided, that SpinCo shall
be solely responsible for payments due to third parties to the extent that
SpinCo has engaged or contracted with such third party. Notwithstanding anything
to the contrary, amounts due from Supplier and its Affiliates to their
subcontractors shall not be included in the Third Party Vendor costs to the
extent such

 

11



--------------------------------------------------------------------------------

amounts are for services that are duplicative of services for which Supplier is
charging a Service Fee.

ARTICLE X

SINGLE POINT OF CONTACT

10.1. Single Point of Contact. SpinCo and Supplier shall each appoint a person
who shall receive all communications and coordinate responses to questions and
concerns on behalf of their respective parties and their Affiliates with respect
to this Agreement or the Transition Services, including billing and operational
matters (“Single Point of Contact”).

ARTICLE XI

POLICIES, PROCEDURES AND TRAINING

11.1. Policies and Procedures. Supplier and its Affiliates agree to follow and
abide by all commercially reasonable policies and procedures provided by SpinCo
or its Affiliates from time to time in connection with the provision of
Transition Services with respect to access to SpinCo’s or its Affiliates’
systems or premises, to the extent that such policies and procedures do not
conflict with the requirements of any Schedule hereto. SpinCo and its Affiliates
agree to follow and abide by all commercially reasonable policies and procedures
provided by Supplier from time to time in connection with the provision of
Transition Services with respect to (i) provision by SpinCo of data to Supplier
or its Affiliates, (ii) SpinCo’s access to or use of any Supplier or Affiliate
computer support systems and (iii) plant work and right of access rules as
further described in Article XIX, all to the extent that such policies and
procedures do not conflict with the requirements of any schedule hereto, it
being understood that the policies applicable to VIS as of the Closing Date
shall be deemed to be commercially reasonable.

11.2. No Warranty. The parties acknowledge and agree that Supplier and its
Affiliates are not generally in the business of providing commercial transition
services, and accordingly, neither Supplier nor any of its Affiliates makes any
representation or warranty that any policies, procedures or training materials
shall be complete, accurate or suitable for SpinCo’s purposes, nor shall
Supplier be required to revise such policies, procedures or training materials
for any reason.

ARTICLE XII

TERM

12.1. Term. This Agreement shall become effective as of the date first written
above and shall expire upon the earlier of: (i) the date that a termination
pursuant to Section 13.1 becomes effective and (ii) the fifteen (15) month
anniversary of the Closing Date;

 

12



--------------------------------------------------------------------------------

provided however, that from and after January 1, 2008, the Services to be
provided hereunder, notwithstanding anything to the contrary in any Schedules,
shall be limited to (A) consulting in connection with SpinCo’s conversion
activities, (A) the provision of final data extracts and (C) processing of, and
accounting for, transactions that occurred prior to January 1, 2008.

ARTICLE XIII

TERMINATION

13.1. Termination of Agreement.

(a) Supplier may terminate this Agreement at any time: (i) for non-payment after
providing at least thirty (30) days’ prior written notice to SpinCo and a
reasonable opportunity to cure or (ii) after a Change of Control.

(b) Either party may terminate this Agreement effective at the end of any
calendar month for a material breach after providing the other party at least
thirty (30) days prior written notice and a reasonable opportunity to cure,
provided such termination shall be limited to only those Transition Services to
which the material breach relates.

13.2. Termination of Services.

(a) SpinCo may terminate any Transition Service after the Closing upon thirty
(30) days prior written notice; provided that (i) SpinCo may not terminate a
Transition Service that is linked to one or more Transition Services unless
SpinCo terminates all such linked services and (ii) the termination date may be
extended by Supplier for up to an additional thirty (30) days if Supplier
determines such extension is reasonably required for an orderly wind-down of the
Transition Service and delivery of any final data extracts.

13.3. Survival. The following provisions will survive any expiration or
termination of this Agreement with respect to any or all of the Transition
Services: Article II (“Transition Services”), Article IV (“Intellectual
Property”), Article V (“Payment For Transition Services”), Article IX
(“Non-Solicitation of Employees”), Article XIV (“Limitation on Liabilities”),
Article XV (“Indemnification”), Article XVII (“Records; Access”), Article XVIII
(“Dispute Resolution”), Article XXI (“Miscellaneous”) and this Article XIII
(“Termination”).

ARTICLE XIV

LIMITATION ON LIABILITIES

14.1. Limitation on Liabilities. Except as otherwise provided in Sections 15.1
and 15.2, the liability of Supplier and its Affiliates on the one hand, and of
SpinCo or its

 

13



--------------------------------------------------------------------------------

Affiliates on the other hand, arising out of or relating to this Agreement,
including without limitation on account of performance or nonperformance of
obligations hereunder, regardless of the form of the cause of action, whether in
contract, tort (including without limitation gross negligence), statute or
otherwise, shall in no event exceed: (i) with respect to Supplier’s liability,
the sum of the amounts paid and payable to Supplier (excluding Third Party
Vendor Costs) under this Agreement at the time the liability arises under this
Agreement and (ii) with respect to SpinCo’s liability, the sum of the amounts
paid and payable to Supplier at the time the liability arises under this
Agreement.

14.2. No Warranties; No Special Damages. OTHER THAN AS DESCRIBED IN ARTICLE VI
OR AS OTHERWISE EXPRESSLY STATED HEREIN, SUPPLIER AND ITS AFFILIATES MAKE NO
EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSITION
SERVICES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. SUBJECT TO THE INDEMNIFICATION OBLIGATIONS OF
THE PARTIES IN SECTIONS 15.1 AND 15.2, IN NO EVENT SHALL ANY PARTY OR ANY OF
THEIR AFFILIATES BE LIABLE HEREUNDER FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OF ANY KIND ARISING FROM THE BREACH OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS OR BUSINESS
INTERRUPTION.

ARTICLE XV

INDEMNIFICATION

15.1. Indemnification by SpinCo. SpinCo, shall, indemnify and hold harmless
Supplier and its Affiliates from and against any expense, claim, loss, damage,
fine or penalty (including court costs and reasonable attorney’s fees)
(“Losses”) suffered or incurred by Supplier or its Affiliates in connection with
any third party claims against Supplier or its Affiliates arising from or
relating to this Agreement, it being agreed that (i) the limitations set forth
in Section 14.1 shall not apply to any claim for indemnification under this
Section 15.1 and (ii) the obligations set forth in this Section 15.1 shall not
apply with respect to any claimed Loss to the extent such Loss is determined
finally in any arbitration proceeding to have been caused by Supplier’s or its
Affiliates’ breach of this Agreement.

15.2. Indemnification by Supplier. Supplier shall indemnify and hold harmless
SpinCo, from and against any Losses suffered or incurred by SpinCo in connection
with any third party claims against SpinCo or its Affiliates, arising from or
relating to a breach by Supplier or its Affiliates of this Agreement, provided
that such obligation shall be subject to the limitations set forth in
Section 14.1 except in the event that such acts or omissions are determined
finally in any arbitration proceeding to have been caused by Supplier’s or its
Affiliates’ gross negligence or willful misconduct, in which case Supplier’s
indemnification obligations shall not be subject to such limitations.

 

14



--------------------------------------------------------------------------------

15.3. Tax Indemnification. SpinCo shall also indemnify and hold harmless
Supplier and its Affiliates from and against any Tax owed to any of them under
Article XVI (including any Tax that is the subject of an exemption certificate
which exemption is determined to have been inapplicable in whole or in part),
plus any costs or expenses (including reasonable attorneys’ fees) suffered or
incurred by Supplier or any Affiliate in defending itself against a claim for
such Taxes.

ARTICLE XVI

TAXES

16.1. Taxes. SpinCo shall pay Supplier or its Affiliates for any Tax (except
Income Taxes) levied upon any Transition Service or on Supplier or an Affiliate
with respect to any Transition Service; provided, however, to the extent Tax is
not collected and remitted by Supplier or its Affiliates, SpinCo may remit such
Tax directly to the appropriate Governmental Authority. If SpinCo determines
that any Transition Service is exempt from a Tax, SpinCo shall provide Supplier
with a properly completed and timely exemption certificate for each jurisdiction
for which SpinCo is claiming an exemption before Supplier may exclude the
respective Tax from the amounts charged SpinCo. Supplier will invoice SpinCo for
applicable Taxes with respect to the Transition Services in the manner provided
in Article V. If SpinCo disputes any invoice for Taxes owing in good faith, it
shall immediately notify Supplier in writing, giving the reasons for the
dispute. SpinCo shall be responsible for and will reimburse Supplier for any
costs and expenses incurred by Supplier in contesting those Taxes disputed by
SpinCo before the appropriate Governmental Authority. Any amount due under this
paragraph, which is not paid within thirty (30) calendar days that is not
subject to a good faith dispute, shall bear interest at the Applicable Rate
until paid.

ARTICLE XVII

RECORDS; ACCESS

17.1. Records. Supplier and its Affiliates shall maintain records with respect
to the Transition Services that are in a form and contain a level of detail
similar to records, if any, that are maintained in providing similar services
for Supplier’s Affiliates for a period of the longer of one (1) year after the
termination of this Agreement or the applicable period for maintaining such
records set forth in the Verizon Record Retention Policy in effect as of the
Closing Date (currently located at eweb.verizon.com/bpage/cps/cps130.pdf) and as
amended from time to time by Verizon, or such longer period as required by
applicable Law. During the period in which Supplier is required to maintain such
records, upon prior written request to Supplier, SpinCo shall have access to
such records during normal business hours of Supplier or its applicable
Affiliate at the place where such records are normally maintained.

 

15



--------------------------------------------------------------------------------

17.2. Access to Books, Records, Personnel. During the term of this Agreement and
for a limited time period of one year thereafter, Supplier and its Affiliates
shall permit SpinCo and its employees, auditors and other representatives to
have reasonable access, during normal business hours and upon reasonable advance
notice, to books and records and appropriate personnel of Supplier and its
Affiliates, including, without limitation, the Sarbanes-Oxley (“SOX”) Program
Office of Supplier and its Affiliates and the records and work papers maintained
by such office, to the extent such access is reasonably requested by SpinCo in
order to permit the evaluation of internal controls, processes and systems in
connection with the provision of the Transition Services for purposes of
compliance with the Sarbanes-Oxley Act of 2002. The access provided SpinCo shall
include copies of SOX documentation, work papers and audit reports; interviews
of personnel; and independent evaluation of controls of the Supplier and its
Affiliates by SpinCo, its auditors and its representatives through a reasonable
level of observation and testing, including any controls deemed significant to
SpinCo but not documented and tested within the scope of the SOX s404 Program of
the Supplier and its Affiliates, provided that such observation and testing does
not disturb the normal operations of the Supplier and its Affiliates and is
conducted during normal business hours or at such other time as reasonably
agreed by the Supplier and SpinCo.

17.3. Systems Audits, Logs. At Suppliers request, SpinCo agrees to: (a) maintain
logs of activity of its employees and contractors with respect to any Supplier
systems or databases; and (b) allow Supplier to audit SpinCo usage by employees
and contractors with respect to such systems and databases.

ARTICLE XVIII

DISPUTE RESOLUTION

18.1. General. Except with respect to injunctive relief described below, any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, which shall not include any challenge or dispute as to the rate for any
Transition Service payable under Article II, shall attempt to be settled first,
by good faith efforts of the parties to reach mutual agreement, and second, if
mutual agreement is not reached to resolve the dispute, by final, binding
arbitration as set out below.

18.2. Initiation. A party that wishes to initiate the dispute resolution process
shall send written notice to the other party with a summary of the controversy
and a request to initiate these dispute resolution procedures. Each party shall
appoint a knowledgeable, responsible representative who has the authority to
settle the dispute, to meet and to negotiate in good faith to resolve the
dispute. The discussions shall be left to the discretion of the

 

16



--------------------------------------------------------------------------------

representatives who may utilize other alternative dispute resolution procedures
such as mediation to assist in the negotiations. Discussions and correspondence
among the representatives for purposes of these negotiations (i) shall be
treated as Confidential Information under the Non-Disclosure Agreement developed
for purposes of settlement, (ii) shall be exempt from discovery and production
and (iii) shall not be admissible in the arbitration described above or in any
lawsuit pursuant to Rule 408 of the Federal Rules of Evidence. Documents
identified in or provided with such communications, which are not prepared for
purposes of the negotiations, are not so exempted and may, if otherwise
admissible, be admitted in evidence in the arbitration or lawsuit. The parties
agree to pursue resolution under this subsection for a minimum of thirty
(30) calendar days before requesting arbitration.

18.3. Arbitration Request. If the dispute is not resolved under the preceding
subsection within thirty (30) days of the initial written notice, either party
may demand arbitration by sending written notice to the other party. The parties
shall promptly submit the dispute to the American Arbitration Association for
resolution by a single neutral arbitrator acceptable to both parties, as
selected under the rules of the American Arbitration Association. The dispute
shall then be administered according to the American Arbitration Association’s
Commercial Arbitration Rules, with the following modifications: (i) the
arbitration shall be held in a location mutually acceptable to the parties, and,
if the parties do not agree, the location shall be New York City, New York;
(ii) the arbitrator shall be licensed to practice law; (iii) the arbitrator
shall conduct the arbitration as if it were a bench trial and shall use, apply
and enforce the Federal Rules of Evidence and Federal Rules of Civil Procedure;
(iv) except for breaches related to Confidential Information, the arbitrator
shall have no power or authority to make any award that provides for
consequential, punitive or exemplary damages or extend the term hereof; (v) the
arbitrator shall control the scheduling so that the hearing is completed no
later than thirty (30) days after the date of the demand for arbitration; and
(vi) the arbitrator’s decision shall be given within five (5) days thereafter in
summary form that states the award, without written decision, which decision
shall follow the plain meaning of this Agreement, and in the event of any
ambiguity, the intent of the parties. Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction over the parties.
Each party to the dispute shall bear its own expenses arising out of the
arbitration, except that the parties shall share the expenses of the facilities
to conduct the arbitration and the fees of the arbitrator equally.

18.4. Injunctive Relief. The foregoing notwithstanding, each party shall have
the right to seek injunctive relief in an applicable court of law or equity to
preserve the status quo pending resolution of the dispute and enforce any
decision relating to the resolution of the dispute.

 

17



--------------------------------------------------------------------------------

ARTICLE XIX

PLANT WORK RULES AND RIGHT OF ACCESS

19.1. Compliance. Subject to any policies and procedures provided as set forth
in Articles IV and XI above, the employees, subcontractors and agents of the
parties, while on the premises of the other, shall comply with all plant rules,
regulations and reasonable standards for security.

19.2. Access to Facilities. Each party shall permit reasonable access
commensurate with the requirements of the tasks to be performed during normal
working hours to its facilities that are used in connection with the performance
of Transition Services. No charge shall be made for such visits. Reasonable
prior notice shall be given when access is required.

19.3. Computer Matters. Subject to any policies and procedures provided as set
forth in Articles IV and XI above, to the extent that the Transition Services
include a party’s access to computer support systems or electronic data storage
systems of the other party or its Affiliates, whether on-site or through remote
facilities, the accessing party shall use such computer support systems solely
for the purpose of providing or receiving Transition Services. An accessing
party or its Affiliates shall not access or attempt to access any computer
system, electronic file, software or other electronic services other than those
specifically required to accomplish or receive the Transition Services required
under this Agreement. Under no circumstances shall either party’s personnel
access any networks or facilities of the other party for the purpose of
accessing other external networks, nor shall any such capabilities for such
access be published or made known via any medium, as for example and not by way
of limitation, posting on bulletin boards or E-mail. Any such use or publication
shall be a material breach of this Agreement. Neither party shall use back
doors, data capture routines, games, viruses, worms or Trojan horses, and any
intentional introduction of such into the other party’s data networks shall be
deemed a material breach of this Agreement. The party receiving access shall
limit such access to those of its employees whom the other party has authorized
in writing to have such access in connection with this Agreement or the
applicable Transition Service, and shall strictly follow all security rules and
procedures for use of the providing party’s electronic resources. All user
identification numbers and passwords and any information obtained as a result of
access to and use of a party’s computer and electronic data storage systems
shall be deemed to be, and shall be treated as, Confidential Information under
applicable provisions of Article IV. Each party agrees to cooperate with the
other in the investigation of any apparent unauthorized access to a party’s
computer or electronic data storage systems. Moreover, with respect to any
access to or use of Supplier systems or databases, by SpinCo, SpinCo agree to
abide by Supplier’s then-current data security practices or requirements
applicable to such access.

 

18



--------------------------------------------------------------------------------

ARTICLE XX

INSURANCE

20.1. Coverage. During the term of this Agreement, each party shall obtain and
maintain the following insurance: (i) Commercial General Liability, including
coverage for (a) premises/operations, (b) independent contractors,
(c) products/completed operations, (d) personal and advertising injury,
(e) contractual liability and (f) explosion, collapse and underground hazards,
with combined single limit of not less than $5,000,000.00 each occurrence or its
equivalent; (ii) Worker’s Compensation in amounts required by applicable law and
Employer’s Liability with a limit of at least $1,000,000.00 each accident; and
(iii) Automobile Liability including coverage for owned/leased, non-owned or
hired automobiles with combined single limit of not less than $1,000,000.00 each
accident.

20.2. Self-insurance. Without limiting the required coverage amounts set forth
in Section 20.1, all parties expressly acknowledge that a party shall be deemed
to be in compliance with the provisions of this Section 20.2 if it maintains an
approved self-insurance program providing for retention of up to $1,000,000.00.
If either party provides any of the foregoing coverage on a claims made basis,
such policy or policies shall be for at least a three (3) year extended
reporting or discovery period.

20.3. Rating. Unless otherwise agreed, all insurance policies shall be obtained
and maintained with companies rated A or better by Best’s Key Rating Guide, and
each party shall, upon request, provide the other party with an insurance
certificate confirming compliance with the requirements of this Section 20.3.

20.4. Subrogation. The parties shall each obtain from the insurance companies
providing the coverage required by this Agreement, the permission of such
insurers to allow such party to waive all rights of subrogation and such party
does hereby waive all rights of said insurance companies to subrogation against
the other party, its affiliates, subsidiaries, assignees, officers, directors
and employees.

20.5. Indemnification. In the event any party fails to maintain the required
insurance coverage and a claim is made or suffered, such party shall indemnify
and hold harmless the other parties from any and all claims for which the
required insurance would have provided coverage.

ARTICLE XXI

MISCELLANEOUS

21.1. Notices. All notices and other communications required or permitted
hereunder shall be in writing and, unless otherwise provided in this Agreement,
will be deemed to have been given when delivered in person or dispatched by
electronic facsimile

 

19



--------------------------------------------------------------------------------

transfer (confirmed in writing by certified mail, concurrently dispatched) or
one Business Day after having been dispatched for next-day delivery by a
nationally recognized overnight courier service to the appropriate party at the
address specified on Schedule 21.1 or to such other address or addresses as such
party may from time to time designate by like notice.

21.2. Assignment; Exclusivity. SpinCo and its Affiliates shall not assign any of
their rights or obligations under this Agreement (by assignment, operation of
law, merger or otherwise) without the prior written consent of Supplier, which
may be withheld in its sole discretion, and any such prohibited assignment shall
be null and void; provided, however, that (i) SpinCo and their Affiliates may,
without the consent of Supplier, collaterally assign, in whole or in part, any
of their rights hereunder as security to one or more lenders; provided that such
lenders agree to the terms and conditions of this Agreement. The Supplier may
assign any of its rights and obligations to an Affiliate or Affiliates of
Supplier without the consent of SpinCo. This Agreement shall be binding on, and
inure to the benefit of, the parties hereto and their respective permitted
successors and assigns. The Transition Services shall be used by SpinCo and its
Affiliates solely for the operation of the Spinco Business.

21.3. Amendments. This Agreement may be amended or modified only by a subsequent
writing signed by authorized representatives of all parties.

21.4. Headings/Captions. The headings and captions set forth in this Agreement
are for convenience only and shall not be considered as part of this Agreement
nor as in any way limiting or amplifying the terms and provisions hereof.

21.5. Entire Agreement. This Agreement (together with the Schedules hereto)
supersede and revoke any prior discussions and representations, other
agreements, term sheets, commitments, arrangements or understandings of any sort
whatsoever, whether written or oral, that may have been made or entered into by
the parties relating to the matters contemplated hereby.

21.6. Waiver. Except as otherwise expressly provided in this Agreement, neither
the failure nor any delay on the part of any party to exercise any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise or waiver of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege available to each party at law or in equity.

21.7. Counterparts. This Agreement may be executed in one or more counterparts,
any or all of which shall constitute one and the same instrument.

21.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (except that no effect shall
be given to any conflicts of law principles of the State of New York that would
require the application of the laws of any other jurisdiction). The parties
irrevocably submit to the exclusive

 

20



--------------------------------------------------------------------------------

jurisdiction of any New York State Court or any Federal Court located in the
borough of Manhattan in the City of New York for purposes of any suit, action or
other proceeding to enforce any arbitration award under Article XVIII and to
obtain relief to protect the status quo pending the completion of arbitration
proceedings arising out of this Agreement. The parties agree that service of
process, summons or notice or document by U.S. registered mail to such party’s
respective address set forth in Section 21.1 shall be effective service of
process for any action, suit or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER AGREEMENT ENTERED INTO IN CONNECTION THEREWITH
AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO. In the event of any breach of the
provisions of this Agreement, the non-breaching party shall be entitled to
equitable relief, including in the form of injunctions and orders for specific
performance, where the applicable legal standards for such relief in such courts
are met, in addition to all other remedies available to the non-breaching party
with respect thereto at law or in equity.

21.9. Further Assurances. From time to time after the Closing Date, as and when
requested by one of the parties, the other party will use its commercially
reasonable efforts to execute and deliver, or cause to be executed and
delivered, all such documents and instruments as may be reasonably necessary or
appropriate, in the reasonable opinion of counsel for Supplier and SpinCo, to
provide or receive the services or perform the obligations contemplated by this
Agreement.

21.10. Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable by any Governmental Authority, the remaining
provisions of this Agreement to the extent permitted by law shall remain in full
force and effect provided that the essential terms and conditions of this
Agreement for both parties remain valid, binding and enforceable and provided
that the economic and legal substance of the transactions contemplated is not
affected in any manner materially adverse to any party. In the event of any such
determination, the parties agree to negotiate in good faith to modify this
Agreement to fulfill, as closely as possible, the original intents and purposes
hereof. To the extent permitted by Law, the parties hereby to the same extent
waive any provision of Law that renders any provision hereof prohibited or
unenforceable in any respect.

21.11. No Third Party Beneficiary. Nothing herein expressed or implied is
intended to confer upon any Person, other than the parties and their respective
permitted assignees, any right, obligations or liabilities under or by reason of
this Agreement; provided however, that notwithstanding the foregoing, each
subsidiary of SpinCo which engages in the Business in whole or in part is an
intended third party beneficiary.

21.12. Independent Contractor. The parties hereto understand and agree that this
Agreement does not make any of them an agent or legal representative of any
other for any

 

21



--------------------------------------------------------------------------------

purpose whatever. No party is granted, by this Agreement or otherwise, any right
or authority to assume or create any obligation or responsibility, express or
implied, on behalf of or in the name of any other party or to bind any other
party in any manner whatsoever. The parties expressly acknowledge (i) that
Supplier and its Affiliates are independent contractors with respect to SpinCo
and its Affiliates in all respects, including, without limitation, the provision
of Transition Services and (ii) the parties are not partners, joint venturers,
employees or agents of or with each other.

21.13. Governing Provisions. To the extent that any of the provisions, terms or
conditions set forth in Articles X or XI of this Agreement are inconsistent with
the specific provisions or descriptions set forth in the Schedules, the
provisions of the Schedules shall govern and control.

21.14. Force Majeure. If performance of any Transition Service or other
obligation under this Agreement is prevented, restricted, interrupted or
interfered with by reason of acts of God, wars, revolution, civil commotion,
acts of public enemy, embargo, acts of government in its sovereign capacity,
labor difficulties, including, without limitation, strikes, slowdowns, picketing
or boycotts, communication line failures, power failures, or any other
circumstances beyond the reasonable control and not involving any willful
misconduct or gross negligence of the party seeking relief under this
Section 21.14 or its Affiliates (each, a “Force Majeure Event”), such party upon
giving prompt notice to the other, shall be excused from such performance on a
day-to-day basis during the continuance of such prevention, restriction or
interference, provided, however, that such party shall use its commercially
reasonable efforts to avoid or remove such causes of nonperformance and shall
proceed immediately with the performance of its obligations under this Agreement
whenever such causes are removed or cease. Notwithstanding the foregoing, if
Supplier’s performance is excused by a Force Majeure Event, and Supplier fails
to resume full performance of all its obligations hereunder within ten
(10) Business Days of the onset of the Force Majeure Event, SpinCo may terminate
this Agreement without penalty or other liability whatsoever (other than for
Transition Services previously rendered), in whole or in part, immediately upon
written notice to Supplier. Furthermore, if either party does not perform any of
its obligations hereunder as a result of a Force Majeure Event, and the other
party’s performance of its obligations hereunder are conditioned upon the first
party’s performance, then notwithstanding anything in this Agreement to the
contrary, the party’s performance will be excused until such time as the first
party has performed those obligations prevented by the Force Majeure Event.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, acting through their duly authorized
representatives, have caused this Agreement to be duly executed and delivered as
of the date first above written.

 

VERIZON INFORMATION TECHNOLOGIES LLC

By:

 

/s/ Fariborz Ebrahimi

Name:

 

Fariborz Ebrahimi

Title:

 

President

IDEARC MEDIA CORP.

By:

 

/s/ William G. Mundy

Name:

 

William G. Mundy

Title:

 

Executive Vice President, General
Counsel and Secretary

 

23